DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, lines  13-14 of the claim recites “wherein the packets routed from the shared buffer queue include an indicator of the single MAC SAP”. 

Regarding Claim 22, in line 10 of the claim recites “the packets having an indicator of the single MAC SAP”

Regarding Claim 24, in line 9 of the claim recites “the packets having an indicator of the single MAC SAP”.

The claimed subject matter of the packets including or having an indicator of the single MAC SAP was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The examiner has failed to locate in the applicants specification the subject matter of the packets including or having an indicator of the single MAC SAP. The applicant discloses in the remarks that support for the amendment which includes the amended claim feature in the claims 1, 22, and 24 can be found in Para’s [0020], [0038] & Fig.’s 4 and 6 of the applicants specification. Para [0020] of the applicants disclosure discloses “This aggregation can also be performed transparently to the upper layers of the device(s), in which case a single MAC SAP (Service Access Point) can be exposed to the upper layers”. However Para [0020] does not describe any subject matter relating to the packets including or having an indicator of the single MAC SAP. Para [0038] also does not describe the subject matter relating to the packets including or having an indicator of the single MAC SAP. Figures 4 and 6 also do not describe the subject matter  relating to the see Fig. 2), such address field in the packet does not explicitly describe an indicator of the single MAC SAP or anything related to the single MAC SAP. Therefore the claimed subject matter in claims 1, 22, and 24 of the packets including or having an indicator of the single MAC SAP is not described in the applicants disclosure. The dependent claims 21, 23, and 25 are further rejected under 35 U.S.C. 112(a) based at least on their dependence to the independent claims 1, 22, and 24. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461